Citation Nr: 0723503	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Wichita, Kansas.  

The Board remanded the veteran's claim in October 2005.  The 
Board requested that additional information be obtained with 
respect to his claim and the claim has since been returned to 
the Board for further action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected PTSD is manifested by 
occasional depression with anxiety, and a Global Assessment 
of Functioning (GAF) score ranging from 70 to 80.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was granted by the RO in August 
1996.  A 10 percent disability evaluation was assigned.  
Approximately four years later, in May 2000, the veteran 
submitted a claim before the VA asking that his service-
connected psychiatric disorder be assigned an evaluation in 
excess of 10 percent.  The veteran's medical records were 
obtained and reviewed, and the disability evaluation was 
increased from 10 to 30 percent.  The effective date of the 
increase was found to be May 9, 2000, the date the RO 
received his increased ratings claim.  It is noted that while 
the RO was determining whether the evidence supported an 
evaluation in excess of 10 percent, the RO discovered that 
the veteran was incarcerated.  The date of the veteran's 
incarceration was determined to be December 21, 2001, and he 
was incarcerated at the Crossroads Correctional Facility in 
Cameron, Missouri, for a felony.  

The Board notes that even though the veteran has been 
incarcerated, he has not withdrawn his appeal.  Additionally, 
even though, by law, the veteran may not receive compensation 
greater than 10% rate in accordance with 38 C.F.R. § 3.666 
(2006) after February 19, 2002 (the 61st day of 
incarceration), upon his release from the correctional 
facility, the veteran will be entitled to the whole 
percentage rating assigned.  Hence, the claim remains in 
appellate status and a decision on the merits of this claim 
will be issued.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an April 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The Board notes that an additional informational letter was 
sent to the veteran by the Appeals Management Center (AMC) in 
October 2005.  These letters informed the appellant of what 
evidence was required to substantiate the claim for an 
increased evaluation and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

It is so noted that this appeal differs somewhat from other 
appeals in that after the veteran submitted his claim, he was 
incarcerated in the State of Missouri.  The United States 
Court of Appeals for Veterans Claims (Court) specifically 
addressed VA's duty to assist incarcerated veterans in Wood 
v. Derwinski, 1 Vet. App. 190 (1991) and Bolton v. Brown, 8 
Vet. App. 185 (1995).

In Wood, the veteran claimed that he had PTSD as a result of 
military service, and the Board found that there was 
insufficient evidence to support this assertion.  Id. at 192.  
After affirming this finding, the Court addressed whether VA 
adequately assisted the veteran in developing his claim.  Id. 
at 193.  The Court first stated that, in situations where a 
veteran is incarcerated, ". . . the opportunity for face to 
face assistance is greatly reduced, if not eliminated; the 
corollary of this is the necessity of ensuring that all VA 
written communication is helpful and clear in explaining to a 
veteran what evidence he needs together with advice and help 
in obtaining it."  Id.  The Court noted that the veteran 
needed help in obtaining evidence corroborating his claimed 
stressors and that VA had advised him that such evidence was 
needed and could be obtained only if the veteran could 
furnish specific information as to the time and place of any 
such incidents and the identities of witnesses to it.  Id. 
Despite two VA attempts to get this specific information, the 
veteran did not provide it.  Id.  The Court concluded:

While the VA's help and advice in this 
case was not a model to be followed, an 
examination of the record satisfies us 
that appellant was adequately on notice 
that more was required of him if there 
was to be a successful search for the 
necessary evidence.  The factual data 
required . . . are straightforward facts 
and do not place an impossible or onerous 
task on appellant.  The duty to assist is 
not always a one-way street.  If a 
veteran wishes help, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining putative evidence.  
We do, however, caution those who 
adjudicate claims of incarcerated 
veterans to be certain that they tailor 
their assistance to he peculiar 
circumstances of confinement.  Such 
individuals are entitled to the same care 
and considerations given to their fellow 
veterans.

Wood, 1 Vet. App. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court 
addressed a situation in which the Board had remanded a case 
for a VA psychiatric examination.  Id. at 187.  The RO 
indicated the examination could not be conducted because of 
the veteran's incarceration and informed him that "since no 
current medical evidence is available, no change is warranted 
in the current evaluation of your [PTSD]."  Id. at 188.  In 
response, the veteran indicated that he did not know when he 
would be released from prison.  Id.  The Court held that, 
because the record did not contain information concerning the 
RO's efforts to have an examination conducted at the 
correctional facility by a fee-based or VA physician, the 
unique circumstances of that case required a remand "to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim."  Id. at 191.  Significantly, however, 
the Court also indicated that, notwithstanding the duty to 
assist, VA is not authorized by statute or regulation to 
subpoena the warden of a state correctional facility and 
direct the release of the veteran from that facility.  Id.

The above cases address VA's duty to assist in the context of 
an incarcerated veteran's request for a VA examination in 
prison, and their principles apply to the case now before the 
Board.  VA is required to tailor its assistance to meet the 
particular circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans, and to ensure that the veteran is 
fully informed of the evidence needed to support his claim as 
well as the means and methods of providing this evidence.

The Board complied with these principles and fulfilled its 
duty to assist.  In this instance, the VA obtained the 
veteran's available medical treatment records, including 
those of the correctional facility at which the veteran is 
now housed, and those other records that the VA was made 
aware thereof.  Inquiries to the veteran have gone to the 
prison or home address when appropriate.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Moreover, the VA 
contacted the corrections facility and discovered that the 
veteran could not be moved outside the walls of the facility 
for the purpose of having an examination of the veteran 
accomplished.  However, the VA was told that an examination 
of the veteran could occur at the correctional facility.  
Three appointments were set up for the veteran; the veteran 
appointment was cancelled due to know fault of the veteran.  
The second appointment was rescheduled - fault unknown.  
Although an examiner was present for the third examination, 
the veteran did not show up for that exam.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran originally hinted that he wanted to 
provide testimony before the Board.  However, after his 
incarceration, he informed the VA that he would be 
unavailable and that he preferred that his claim be processed 
without waiting for a hearing.  Therefore, it is the 
conclusion of the Board that the veteran has withdrawn his 
informal request for a hearing before the Board.  The 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant and his accredited representative have proffered 
documents and statements in support of the appellant's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for increased ratings, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the effective date to be assigned 
are rendered moot.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does not stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2006) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2006).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted earlier, the veteran's psychiatric treatment records 
from the correctional facility have been obtained and 
included in the claims folder.  These records are for 2002, 
2003, 2004, 2005, and a portion of 2006.  These records show 
the veteran received treatment approximately one to two times 
a month.  These same records show the veteran as been alert 
and with an appropriate affect.  He was fully oriented 
without psychosis and was responding well to psychotropic 
drugs.  While the records indicate a Global Assessment of 
Functioning (GAF) score in the 60s in September 2002, those 
same records reveal scores in the 80s in 2006.  Of note is 
the fact that the records further show the veteran not 
complaining of manifestations or symptoms, and he was without 
suicidal/homicidal ideation.  

Prior to the veteran's move to the prison, the veteran was 
located at the Jackson County Detention Center where he 
received treatment for approximately six months.  This was 
form December 2000 to May 2001.  The medical records show 
that he was being treated for PTSD and polysubstance 
dependence.  Those same records indicate that he was not an 
imminent threat to himself or others, and he was suffering 
from anxiety, depression, and with an unstable mood.  

Immediately prior to his claim, the veteran received 
treatment, in August 1999, at his local VA Medical Center.  
He received treatment for alcohol dependence, substance 
abuse, and PTSD.  His GAF score upon admission was 30 and 
four days later it was 60.  By the time he was released from 
hospital, he was suffering from tremors but not sleep 
disturbances or suicidal ideations.  The veteran's judgment 
was found to be poor and his insight fair, but without 
delusions.  

The review of the record indicates that the veteran is 
divorced but at some, if minimal, contact with his two 
children.  Prior to his arrest and incarceration, he was 
employed and had been employed with General Motors for over 
30 years.  Although there is no indication that he attended 
church or was involved in social activities or clubs, there 
also is no suggestion that he was loathe to join such groups.  

The medical evidence shows assignment of GAF scores ranging 
from 30 to 80, with most of the records showing GAF scores in 
the 60 to 70 range.  A GAF score of 61 to 70 contemplates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994). 

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2006), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  The Board finds this case 
distinguishable from Mittleider in that there is medical 
evidence of record that the veteran's nonservice-connected 
disabilities do not appear to be his more significant 
disorders and that the service-connected symptoms and 
manifestations account for only a portion of his dysfunction.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 30 percent 
for PTSD, but no higher.  The various medical treatment 
records, VA and non-VA, have noted depression and anxiety.  
However, they have not indicated that the veteran suffers 
from sleeplessness, nightmares, or irritability.  The veteran 
appears to have social relations with family members even if 
it is limited.  However, that limitation seems to be the 
result of his incarceration and not his due to his 
psychiatric disorder.  The same records show that the 
veteran's ability to work has not been affected by his PTSD.

Although the entire record is not without a measure of 
ambiguity due to the veteran's incarceration for a felonious 
offense, the Board concludes that the totality of the 
evidence in the file appears not to be at least in 
approximate balance.  It is therefore the conclusion of the 
Board that the veteran's overall disability picture indicates 
that a 30 percent evaluation, but no higher, should be 
assigned for PTSD.  38 C.F.R. § 4.7 (2006).  Hence, the 
veteran's claim is denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2006) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran has been 
hospitalized for his PTSD, and there is no indication that it 
produces symptoms so unusual as to render impractical the 
schedular rating criteria.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an increased evaluation for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


